PER CURIAM
Jerry Ray Wolter ("Appellant") appeals from the trial court's judgment, following a jury trial, convicting him of the class C felony of possession of a controlled substance and the class A misdemeanor of possession of marijuana. He was sentenced to ten years' imprisonment on the felony possession and 12 months' imprisonment on the misdemeanor, to be served concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).